Citation Nr: 1628916	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  10-31 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a left ring finger disorder.

3.  Entitlement to service connection for a disorder manifested by a hand tremor.

4.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

5.  Entitlement to an effective date prior to August 26, 2008, for the grant of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 until March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009, December 2009 and May 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Board remanded the case in May 2013.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In his July 2010 VA Form 9 the Veteran requested a videoconference hearing before a Veterans Law Judge.  That hearing was scheduled for June 2015.  Prior to the date of that hearing, however, the Veteran faxed to VA a request to reschedule that proceeding.  As the requested hearing has not yet been rescheduled further development is in order.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a video conference hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




